 



SIXTH AMENDMENT TO
AGREEMENT OF SALE

 

THIS SIXTH AMENDMENT TO AGREEMENT OF SALE (the “Amendment”) is entered into as
of the 14th day of November, 2013, between OAKTREE SLR, LLC, a Massachusetts
limited liability company (the “Seller”) and SENTIO-SLR BOSTON PORTFOLIO, LLC, a
Delaware limited liability company (the “Buyer”).

 

RECITALS:

 

A.           Seller and Buyer are parties to that certain Agreement of Sale
dated August 28, 2013, as amended (the “Agreement”), pursuant to which Seller
agreed to sell, and Buyer agreed to purchase, certain real property located at
1190 Adams Street, Dorchester, Massachusetts, as more particularly described in
the Agreement.

 

B.           Seller and Buyer desire to amend the Agreement, upon the terms and
conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.     Recitals, Definitions. The foregoing recitals are true and correct and
are incorporated herein by reference. Capitalized but undefined terms used in
this Amendment shall have the meanings given to them in the Agreement.

 

2.     Section 9.1 is hereby amended to read as follows:

 

Closing Date and Place. The Closing shall take place on the date which is five
(5) business days following the satisfaction of all conditions to Closing
contained in ARTICLE VII and ARTICLE VIII, or at such earlier or later date and
time as may be expressly agreed upon in writing by the Buyer and Seller (the
“Closing Date”) but in no event later than November 27, 2013, as such date may
be extended by the mutual agreement of the parties. The Closing shall be
accomplished by the Buyer and Seller depositing the Closing Documents into
escrow with the Title Insurer and Buyer and Seller issuing their respective
instructions to the Title Insurer without the need for attending in person
unless the parties mutually agree otherwise.

 

3.     Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

4.     Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which, together,
shall constitute one and the same instrument. Delivery of signatures by e-mail
or facsimile shall be valid and binding.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

  

  BUYER:       SENTIO-SLR BOSTON PORTFOLIO, LLC       By: /s/ John Mark Ramsey  
Name: John Mark Ramsey   Its:  Authorized Signatory       SELLER:       OAKTREE
SLR, LLC, a Massachusetts limited liability company       By its Member,  
STANDISH/SLR, LLC       By: /s/ Robert F. Larkin, Jr.   Name: Robert F. Larkin,
Jr.   Title: Manager

 

2

 

 

